The transaction out of which the controversy arises being a part of commerce between the states as to which congress has acted, the rights and liabilities of the parties are governed by the federal law. Under that law, a regulation filed with the interstate commerce commission, limiting the liability of the carrier to a specified amount in the absence of the declaration of a greater value, is conclusively presumed a part of the contract of carriage and governs the liability of the carrier. Boston 
Maine R. R. v. Hooker, 233 U.S. 97. It is impossible to distinguish the present from the case cited, and the rule there laid down disposes of the present controversy upon the amendment finding the filing of the limiting regulation. The act of March 4, 1915, which does not go into effect until ninety days after its passage, appears to intend a change of the law and not to be a declaration of the meaning of a statute in force.
The plaintiff's exception to the reopening and amendment of the case, upon the ground that the court has no power to amend an agreed case, is not tenable. This is not a case where the facts were agreed upon for presentation to the law court, but the facts were found by the superior court upon evidence and statements of counsel. State v. Corron,73 N.H. 434, 462. There was no occasion for the defendants to apply for relief from their agreement as to certain facts submitted as evidence to the superior court, because the additional evidence submitted and the facts found do not contradict anything in the agreement. The finding is merely of an additional fact not included in the agreement. The agreement, which is attached as an appendix to the amendment, contains the stipulation: "The case is submitted on the deposition of the plaintiff and the following agreed facts." The defendants' motion to reopen the case was a request to be relieved from this stipulation. The court has found justice requires this to be done, and there was evidence to sustain the finding.
It does not appear that upon such reopening there was any controversy as to the facts already established by agreement. If the plaintiff was misled into making the agreement as to the facts by the agreement for submission, or desires now to contest any of the facts agreed, the entire agreement should be set aside. It does not *Page 551 
appear such course was asked for or suggested. But it is not too late for such procedure. As the case stands, the exceptions should be overruled, with judgment for the plaintiff for $57.50. It may be that in fact justice requires an entire new trial. Whether one should be had and upon what terms, pecuniary or otherwise, is to be determined by the superior court.
Case discharged.
All concurred.